Name: Commission Regulation (EEC) No 3750/90 of 19 December 1990 amending for the third time Regulation (EEC) No 3773/89 laying down transitional measures relating to spirituous beverages
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar
 Date Published: nan

 No L 360/40 Official Journal of the European Communities 22. 12. 90 COMMISSION REGULATION (EEC) No 3750/90 of 19 December 1990 amending for the third time Regulation (EEC) No 3773/89 laying down transitional measures relating to spirituous beverages HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3773/89 is hereby amended as follows : 1 . Article 1 (2) is replaced by the following : '2. The first stage of marketing of Community and imported products covered by Regulation (EEC) No 1576/89 preparation of which began before 15 June 1990 and is completed in conformity with the provi ­ sions in force before 15 December 1989 , as regards bottling before 31 December 1990 and as regards presentation before 31 March 1991 , may take place up to 14 December 1991 in a presentation complying with these provisions.' 2. In Article 2 (3) the date 31 December 1990 is replaced by 31 March 1991 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the defini ­ tion, description and presentation of spirit drinks ('), and in particular Article 17 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3773/89 (2), as last amended by Regulation (EEC) No 3207/90 (3), determined transitional measures for spirituous beverages ; Whereas the time limit set for completion of preparation of Community and imported products as specified in Regulation (EEC) No 1 576/89 that may go through their first stage of marketing up to 14 December 1991 in a presentation complying with the provisions in force before 15 December 1989 has turned out to be too short and should be extended ; Whereas the time limit set in Regulation (EEC) No 3773/89 for adoption of detailed rules as provided for in Articles 4 (8) and 11 ( 1 ) of Regulation (EEC) No 1576/89 has turned out to be too short and should be extended ; whereas the Member States should be authorized to apply their national rules in the meantime ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Spirit Drinks, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 December 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 160, 12. 6 . 1989, p. 1 . (2) OJ No L 365, 15. 12. 1989, p. 48. (3) OJ No L 307, 7. 11 . 1990, p. 11 .